By the Court :
We are of the opinion tbat, by providing a proper and convenient . room and furniture at Fonda for the use of - the county judge and ^ surrogate, in which to bold court, the supervisors bad performed the duty imposed by section 31 of the Code. It is true, as urged by the relator, tbat by section 2505 the surrogate is required to execute the duties of bis office at such other times and places within bis county as the public convenience requires; tbat is, other times than those specified in tbat section, and other places than “ his office,” as the word is used in the previous part of the section. But we do not think this provision authorizes the surrogate to-require the sheriff under section 31 to provide a room and furniture, when the supervisors have provided one room and furniture and have refused to provide another. On the other band, it seems-to us from the papers tbat under the circumstances it would be very proper for the supervisors, considering the public convenience^, to provide the surrogate with a room for his office at Amsterdam as well as at Fonda. This, however, is a matter, as we deem it, for their decision, not for ours.
The order should be affirmed, without costs.
Present — Learned, P. J., and Bookes, J.; Landon, J., not acting.
Order affirmed, without costs.